                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

DEMARCUS KENARD JOE,                           §
TDCJ No. 01047716,                             §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 7:19-cv-00092-M-BP
                                               §
TRACI WHITE, et al.,                           §
                                               §
       Defendants.                             §

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       IT IS THEREFORE ORDERED that this case is DISMISSED as barred by the three

strikes provision of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996). This dismissal is without prejudice to Plaintiff’s right to reopen the case if he pays the

$400.00 filing and administrative fees and files a motion to reopen within thirty days of the date

of this Order.

       SIGNED this 9th day of October, 2019.
